Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2022 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/14/2022.
Claims 1-6, 8-16 and 18-22 are pending.
Claims 7 and 17 are cancelled.
Claims 21 and 22 are added new.



Allowable Subject Matter
Claims 1-6, 8-16 and 18-22 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to methods and network nodes for Interior Gateway Protocol (IGP) fast convergence in a large network by performing accelerated forwarding before performing checksum for flooding of a link state packet in the network based on a flag in the packet reducing delay in an intermediate router in the network.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method, performed by a network node, for enabling Interior Gateway Protocol (IGP) fast convergence, the method comprising a particular combination of elements, specifically “generating, a link state packet comprising the link state information for a plurality links, the link state packet comprising a significant change field located between a link state packet header and a plurality of fields describing the plurality links; setting, a flag in the significant change field indicating the significant change in the link state information; and distributing, the link state packet comprising the link state information and the flag indicating the significant change in the link state information”.

Independent claim 11 also include similar feature as in claim 1.

Applicant’s independent claim 4 recites, inter alia, a method, performed by a network node, for enabling Interior Gateway Protocol (IGP) fast convergence, the method comprising a particular combination of elements, specifically “performing, accelerated flooding of the link state packet by delaying a checksum validation of the link state packet until after the link state packet is flooded to neighboring nodes in response to the significant change; and performing the checksum validation of the link state packet after the link state packet is flooded to neighboring nodes and before the link state information is installed in a link state database of the network node”.

Independent claim 14 also include similar feature as in claim 4.

As best understood, the network nodes of claim 11 and 14, describing a memory storing instructions and a processor coupled to the memory, wherein the processor executes the instructions, disclose structures.

None of the prior art of references or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 4, 11 and 14 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 1, 4, 11 and 14 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, independent claims 1, 4, 11 and 14 are allowed for the above reasons.
Dependent claims 2-3, 5-6, 8-10, 12-13, 15-16 and 18-22 being dependent on independent claims 1, 4, 11 and 14, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sholander et al. (US 7177295 B1), describing A Wireless Routing Protocol For Ad-hoc Networks
Ginsberg et al. (US 20150085706 A1), describing CONVERGENCE OF MULTI-DESTINATION TRAFFIC IN A NETWORK ENVIRONMENT
Vasseur; J. (US 20080101418 A1), describing Efficient Tunnel Placement In A Computer Network Using Distributed Synchronization
Hares et al. (US 20060285529 A1), describing Wireless Mesh Routing Protocol Utilizing Hybrid Link State Algorithms
Oomoto et al. (US 20040162113 A1), describing Communication System And Its Terminal
Ogier et al. (US 20030179742 A1), describing Method And Apparatus For Disseminating Topology Information And For Discovering New Neighboring Nodes
Lindem et al. (RFC 8362), describing OSPFv3 Link State Advertisement (LSA) Extensibility

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413